DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment filled 12/27/2019 has been entered.
Claims 1-13 are hereby under examination.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  Claim 6 recites that the biosensor is monitored by using “at least one of the sensitivity” and Claim 7 recites monitoring alterations of “at least two of the sensitivity”. “At least one of the sensitivity” and “at least two of the sensitivity” are both improper. Examiner interprets these to be at least one of the “sensitivities” and at least two of the “sensitivities”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites "the failsafe operation" in part (e) of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention fails the 2-
Prong test for patent eligibility, as being a mental process and a judicial exception without significantly more.

Step 1 of the 2 Prong test is to determine whether the claimed invention fall within one of the four categories of patentability. Claims 1-13 correlate to a method; and therefore pass this test.
Step 2A Prong 1 of the 2 Prong test is to determine whether the claims recite an abstract idea, law of nature, or natural phenomenon. Claims 1-13 all correlate to an abstract idea because they disclose the use of a mathematical process to determine a time constant for the in-vivo current response as well as an analyte value but do not have a practical application for this data. The claims also correlate to a monitoring system simply monitors the current of sensor.
Step 2A Prong 2 of the 2 Prong test is to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. 
Claims 1 and 13 recite that the method is adapted for a biosensor, however the results of the sensor are not put into any sort of action. The method simply receives and computes data as well as monitors the data from the sensor.
Claims 11-12 recite that the method is performed by an electronics unit, however the electronics unit still only performs the method of claim 1 and does not further use the data gathered from claim 1 to perform any addition application other than measure current.
Claims 2-10 do not recite additional elements. 
Step 2B of the 2 Prong test is to determine whether the claims recite additional elements that
amount to significantly more than the judicial exception. Claim 1 and 13 incorporate an additional element such as a biosensor and claims 11-12 incorporate an electronics unit, however these would have been common in the field to one of ordinary skill in the art, at the time of the invention, and would therefore not amount to significantly more than the judicial exception. Applicants specification specifically teaches that Biosensors are well known in the art ([0002]) and that examples can be found from “U.S. Patent No. 5,413,690 A, U.S. Patent No. 5,762,770 A, U.S. Patent No. 5,798,031 A, U.S. Patent No. 6,129,823 A or U.S. Publication No. 2005/0013731 A1” and would therefore not amount to significantly more. Further the specification mentions that the electronics unit may be an arbitrary device, preferably and electronic device ([0057]), which shows that this type of device is well known in the art to the point that it can be nearly any time of electronic controller; which means that it would not amount to significantly more either. 
Claims 2-10 do not recite further additional elements.
If the claims were to utilize said computed value or monitoring system to perform some sort of action or practical application, then the claims would overcome the 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 2012/0262298; cited by Applicant), hereinafter referred to as Bohm.

Regarding Claim 1, Bohm discloses a method for detecting in-vivo properties of a biosensor adapted for determining a value of an analyte in a body fluid sample ([0006] method for calibrating sensor data generated by a continuous analyte sensor), the biosensor having a working electrode covered by a membrane and an enzyme for providing a reaction with the analyte ([0234] membrane system, comprises immobilized glucose oxidase enzyme), the method comprising: 
a) providing a sensitivity-to-admittance relation of the biosensor ([0285] sensor sensitivity profile over time, [0324] calculating impedance values, capacitance values, and correlating signal response in predetermined relationships, [0348] impedance-to-sensitivity); 
b) measuring a raw current in the biosensor ([0237] a working electrode measures hydrogen peroxide creating a measurable electronic current); 
c) measuring an in-vivo current response indicative of the in-vivo admittance of the biosensor ([0266] In-Vivo, [0324] signal response), wherein the in-vivo current response is measured at first and second operating points ([0246] shows the use of time spaced data points); 
d) determining an analyte value in a sample of a body fluid by using the raw current and compensating an in-vivo sensitivity drift in the biosensor ([0264] monitoring drift, [0269] compensating for drift), wherein the in- vivo sensitivity drift is compensated by using the measured value for the raw current and a corrected value for the sensitivity ([0269] determining drift as a function of time and sensor sensitivity, [0258] sensor sensitivity correlated to signal produced), whereby the sensitivity is determined by using the sensitivity-to-admittance relation ([0285] sensor sensitivity profile over time, [0324] calculating impedance values, capacitance values, and correlating signal response in predetermined relationships) from step a); and e) monitoring the failsafe operation of the biosensor by using the in-vivo current response measured at the first and second operating points ([0127] determining whether an analyte sensor system is functioning properly, [0355] using a first and second time data point for the sensitivity profile).
Bohm does not specifically disclose a time constant T(r) is determined by the electrical capacitance C of the working electrode and the electrical resistance R(m) of the membrane by T = R(m) C, wherein the first operating point is selected below T and the second operating point is selected above T.
However, Bohm does teach all of the factors of the claim but does not combine them into the equation of the claim (part C):
Data point time constant ([0246])
Electrical capacitance of the electrode ([0324])
And, electrical resistance of the membrane ([0327] resistance of sensor membrane)	
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the factors disclosed by Bohm to create the equation of the claim. For one of ordinary skill in the art, given the finite number of identified variables and solutions, it would have been obvious to try to combine the parameters disclosed by Bohm, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success; therefore it would be the product not of innovation but of ordinary skill and common sense since all of the variables had previously been disclosed. In this instance, the fact that a combination was “obvious to try” shows that this was obvious under 103.

Regarding Claim 2, Bohm discloses the limitations of Claim 1. Bohm discloses the use of the first and second operating points are selected based on sensor impedance in order to determine a sensitivity value and profile for the sensor ([0355]). As disclosed in claim 1, Bohm teaches the use of capacitance ([0324]) and resistance ([0327]) in determining sensor sensitivity. While Bohm does not specifically select the operating points based on capacitance and resistance it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the factors disclosed by Bohm to create the operating points for the equation of claim 1. For one of ordinary skill in the art, given the finite number of identified variables and solutions, it would have been obvious to try to combine the parameters disclosed by Bohm, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success; therefore it would be the product not of innovation but of ordinary skill and common sense since all of the variables had previously been disclosed. In this instance, the fact that a combination was “obvious to try” shows that this was obvious under 103.

Regarding Claim 3, Bohm discloses the limitations of both claim 1 and 2. Bohm also discloses wherein the in-vivo current response of the biosensor is determined by applying a potential step to an electrical potential difference at the biosensor, wherein the potential step comprises applying an additional electrical potential between the working electrode and a reference electrode of the biosensor ([0173] the use of a working electrode and a reference electrode which correlate an analyte response based on a predetermined relationship, [0249] the use of working and reference electrodes to keep the desired potential) over a time interval ([0246] time interval).

Regarding Claims 4 and 5, Bohm discloses the limitations of claim 1. Bohm teaches the use of the first and second operating points and the time constant T as disclosed in Claim 1. 
Bohm does not teach the exact formula where the second operating point is 3T or 5T, however it would have been obvious to one of ordinary skill in the art, at the time of the invention, to increase the second operating point disclosed by Bohm to create the equation of the claim. For one of ordinary skill in the art, given the finite number of identified variables and solutions, it would have been obvious to try to combine the parameters disclosed by Bohm, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success; therefore it would be the product not of innovation but of ordinary skill and common sense since all of the variables had previously been disclosed. In this instance, the fact that a combination was “obvious to try” shows that this was obvious under 103.

Regarding Claim 6, Bohm discloses the limitations of claim 1. Bohm also discloses wherein the failsafe operation of the biosensor is monitored by using at least one of the sensitivities determined from the sensitivity-to-admittance relation of the biosensor ([0352 - 0353] determining if the sensor is functioning properly based on the sensitivity profile), the electrical capacitance C of the working electrode, the electrical resistance RM of the membrane ([0398] capacitance, [0339-0340, 0373] membrane resistance]) .

Regarding Claim 7, Bohm discloses the limitations of both claim 1 and 6. Bohm also discloses wherein a structural modification of the biosensor is determined by monitoring alterations of at least two of the sensitivities determined from the sensitivity-to-admittance relation ([0149 determining membrane damage, Figure 20), the electrical capacitance C of the working electrode, and the electrical resistance RM of the membrane ([0345] relationship between sensitivity and impedance used to determine sensor damage, [0398] capacitance, [0339-0340, 0373] membrane resistance]).
 
Regarding Claim 8, Bohm discloses the limitations of claim 1. Bohm also discloses wherein the sensitivity-to-admittance relation is obtained during a calibration of the biosensor ([0031] calibrating the sensor based on senor data and based on a plurality of sensitivity values, [0070] calibration including sensitivity profile, [0196] calibration code associated with the analyte sensor, patient specific relationships between the analyte sensor and one or more of sensitivity, baseline, drift and impedance, information indicative of a site of sensor implantation), wherein the calibration of the biosensor is selected from at least one of a multiple calibration ([0082] applying at least one calibration), an initial calibration ([0061] calibrating at the start of a sensor session), and a factory calibration ([0090] factory calibrated).

Regarding Claim 9, Bohm discloses the limitations of claim 1. Bohm also discloses wherein the biosensor is a fully or partially implantable biosensor for continuously monitoring the analyte ([0195] generating sensor data using a subcutaneous analyte sensor).

Regarding Claim 10, Bohm discloses the limitations of claim 1. Bohm also discloses wherein the analyte comprises glucose and the analyte value is determined by using glucose oxidase or glucose dehydrogenase as the enzyme ([0243] the membrane system comprises an immobilized glucose oxidase enzyme, which enables an electrochemical reaction to occur to measure a concentration of glucose).

Regarding Claim 11, Bohm discloses the limitations of claim 1. Bohm also discloses an electronics unit for detecting in-vivo properties of a biosensor by performing a method according to claim 1 ([0109] the sensor system comprises instructions stored in computer memory, wherein the instructions, when executed by one or more processor of the sensor system, cause the sensor system to implement the method of the twelfth aspect or any embodiment thereof).

Regarding Claim 12, Bohm discloses the limitations of both claim 1 and 11. Bohm also discloses wherein the electronics unit ([0109]) is further adapted for: applying an electrical potential between the working electrode and a reference electrode of the biosensor([0173] the use of a working electrode and a reference electrode which correlate an analyte response based on a predetermined relationship, [0249] the use of working and reference electrodes to keep the desired potential) over a time interval, [0166] applying potential): and measuring the raw current generated thereby, wherein the electronics unit comprises a direct current measuring unit configured for measuring the raw current ([0249] “potentiostat” electrical system that applies a potential between the working and reference electrodes of a two- or three-electrode cell at a preset value and measures the current flow through the working electrode).

Regarding Claim 13, Bohm discloses the limitations of claim 1. Bohm also discloses a system for operating a biosensor for electrochemically detecting an analyte value ([0109] the sensor system comprises instructions stored in computer memory, wherein the instructions, when executed by one or more processor of the sensor system, cause the sensor system to implement the method of the twelfth aspect or any embodiment thereof) in a sample of a body fluid ([0263] non-invasive biological sampling for instance in a blood sample), the system comprising a biosensor ([0016] continuous analyte sensor) operable by performing a method according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varsavsky (US 2015/0164387) teaches a electrochemical impedance sensor that monitors sensor sensitivity loss.
Willis (US 2007/0299617; cited by Applicant) teaches the use of taking sensitivity measurements over various time points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791